Citation Nr: 9915799	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The appellant had active military service from February 28, 
1980 to March 13, 1980.  He is unrepresented in his appeal.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claim seeking entitlement to service connection. 
He submitted a notice of disagreement with that rating 
decision in July 1993.  In August 1993, he was provided with 
a statement of the case.  His substantive appeal was received 
in October 1993.

The case was previously before the Board in January 1996 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the RO has continued the denial of the 
appellant's claim.  He has continued his appeal.  The case is 
now returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the appellant's claim has been obtained.

2.  There is clear and unmistakable evidence, as indicated by 
pre-service medical records as well as by his own 
contentions, that the appellant had a psychiatric disorder 
that pre-existed his active military service.

3.  The appellant's psychiatric disorder preexisted active 
service, and the medical evidence of record does not 
demonstrate that the disorder underwent an increase in 
severity beyond the natural progress of the disease during 
service.


CONCLUSION OF LAW

The appellant's psychiatric disorder was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 
1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant contends that his psychiatric disorder was 
aggravated by his military service and that service 
connection is warranted on that basis.  In his notice of 
disagreement and substantive appeal, he argued that he was 
verbally and emotionally abused in service.  He has argued 
that he was drilled from the moment he arrived, and was 
threatened with physical violence.  He contends that he was 
placed in handcuffs for disobeying orders and was tortured.  
It is argued that this is the basis of the aggravation of his 
psychiatric disorder.

Review of the appellant's DD Form 214 reveals that he served 
a total of 16 days and was separated from service.  His 
discharge indicates he was deemed to be unsuitable for 
service because of a personality disorder.

A careful review of the appellant's service medical records 
revealed a normal enlistment physical examination on February 
28, 1980.  At that time, the appellant denied any history of 
depression, worry, or nervous trouble of any sort.  He 
reported that he was in good health and on no medication.  
All examination findings were normal.  On March 10, 1980, 
there is a record stating that the appellant had been 
examined in the last 90 days and was considered physically 
qualified for separation.  It was noted that the appellant 
had suffered no illness or injuries while on active duty.  
The appellant signed the statement indicating his agreement.

The appellant's current claim seeking service connection was 
received in October 1992.

Subsequently received, in December 1992, were private medical 
records from the State of New York Office of Mental Health, 
Creedmore Psychiatric Center.  These records indicated the 
appellant had undergone intermittent periods of psychiatric 
treatment from September 1979 to August 1992.

Amongst these records, it was indicated that prior to his 
service, he was first hospitalized at Creedmore in September 
1979.  On admission, his mother reported that he had been 
acting irrationally for the past six or seven months.  It was 
noted he had been abusing marijuana, being verbally abusive, 
and making irrational plans.  There was also a history of a 
prior admission at Long Island Jewish Hospital, in March 
1979, for about one month when he was treated with Thorazine.  
The appellant had complaints about his mother and sister.  By 
history, it was noted that the appellant was sometimes loud 
and used foul language but had not showed any assaultive 
behavior.  The initial impression on admission was paranoid 
schizophrenia and drug induced psychosis.  The final 
diagnosis was adjustment reaction of adolescence and 
explosive personality.  Thorazine was prescribed on 
discharge.  Another record, dated in September 1979, showed 
the appellant was admitted for a second time a few days after 
his first discharge.  On admission, the appellant complained 
that he hated his father.  He admitted having hit his father 
and having damaged his car.  On psychological evaluation, it 
was noted that explosive potential existed and he was 
considered aggressive and overly responsive to environmental 
pressures.  It was also noted that he showed little 
motivation towards treatment.  During 14 days of observation, 
he was calm and cooperative and did not show aggressive or 
assaultive behavior.  The diagnosis was that of an explosive 
personality.  Upon discharge, he was placed in a group home.

The appellant underwent another period of hospitalization in 
January 1980.  This time, he was admitted because of 
assaultive behavior.  It was stated that he had exposed his 
penis to the staff at the group home to see how they would 
react.  It was stated that he had resisted taking his 
medication, had abused marijuana and alcohol, and had 
generally sabotaged his treatment.  The final diagnosis was 
of schizophrenia, chronic undifferentiated.  He was 
discharged to a group home, prescribed Thorazine, and his 
prognosis was reported as good provided he cooperated with 
treatment and continued medication.

There were additional medical records from Creedmore which 
were subsequent to his active service.  The appellant was 
hospitalized from April to May 1980.  He was brought in for 
admission by police after destroying windows in a store.  
Initially, he was hyperactive, talking constantly, pacing the 
ward, and behavior was inappropriate.  He responded well to 
medication and behavior became more appropriate and 
responsive and psychomotor activity more normal.  The 
discharge diagnosis was an acute schizophrenic episode and an 
adjustment reaction.  He was prescribed Haldol on discharge.

Further records from Creedmore demonstrate the appellant was 
admitted in November 1981, after inappropriate and aggressive 
behavior towards a sister.  Diagnosis was chronic 
undifferentiated schizophrenia.  He was admitted again in May 
1983 after becoming aggressive, hostile, uncooperative, and 
screaming obscenities.  Diagnosis was chronic paranoid 
schizophrenia and paranoid personality.  In February 1986, he 
was voluntarily admitted after having an argument with a 
girlfriend and being afraid that he would hurt her.  
Substance abuse of marijuana and alcohol were noted.  His 
schizophrenia was described as in remission upon discharge.  
He was admitted in July 1992 after an angry outburst with his 
family in which he struck his father.  His behavior was much 
improved with medication.  The discharge diagnosis was that 
of chronic paranoid schizophrenia.

The appellant underwent a VA examination in February 1993.  
However, that examination was deemed to be inadequate as it 
was conducted without review of the claims folder and did not 
address the issue of aggravation.  Similarly, the appellant 
underwent another VA examination in October 1996, which was 
also considered inadequate as it did not address the issue of 
aggravation.  Both of these examinations made a diagnosis of 
schizophrenia, but as they were considered inadequate, the 
Board need not discuss them further.

Received into the record in February 1996 was a copy of the 
appellant's medical separation board from service, dated in 
March 1980.  This indicated that since his initial arrival at 
Parris Island, the appellant had been a disruptive factor in 
his platoon.  He was maladaptive, immature and with no 
motivation.  He was referred out of his unit because of 
belligerent and disruptive behavior.  He was described as 
grossly immature and unable to accept direction, resistive of 
anyone in authority and with a total disregard of orders.  It 
was determined that he showed maladaptive behavior, anti-
social traits, and had no potential for service.  It was 
reported that the recruit stated that he only wanted to go 
home.  It was considered that his attitude remained 
unsuitable for service.  He was separated due to his 
character and behavior disorder and defective attitude.

Received in April 1996 were additional private medical 
records from Creedmore Psychiatric Center.  These records 
dated in April 1994, indicated the appellant was admitted 
after becoming very suspicious that his parents were tying to 
poison him.  It was stated that he walked into a precinct and 
asked the police to arrest him and then tried to grab an 
officer's gun.  On admission, he was calm and cooperative and 
treatment course was uneventful.  The discharge diagnosis was 
that of a psychotic disorder, not otherwise specified, and 
psychoactive substance abuse, not otherwise specified.

A November 1997 report of contact indicated that the 
appellant had recently been hospitalized at Queens Hospital 
and was being transferred to Creedmore.  The Board notes that 
an unsuccessful effort was made to obtain these records by 
the RO.

The appellant underwent VA examination in December 1997.  The 
examiner indicated the claims folder was reviewed and the 
appellant was interviewed in the presence of his mother, who 
provided supplementary information.  It was stated that the 
appellant was overall an unreliable historian, due to his 
primary process thinking related to his chronic psychotic 
processes.  It was noted that he resided with his mother and 
was unable to work or maintain independent residence at this 
time, due to his psychiatric illness.  It was also noted that 
he had been recently hospitalized at Queens General Hospital 
for 8 weeks following exacerbation of his psychotic and 
behavior disturbance, and was treated with Zyprexa, in 
conjunction with Librium.  On examination, he did show 
persistence of auditory hallucinations as well as regressive 
behavior and delusional thinking.  It was stated that he 
remained severely disabled by his condition, which has been 
chronic over the past 15 years.

The examiner commented that by history, obtained from his 
mother and review of the claims file, it did seem that after 
he came back from the service, there was an increased 
severity, which was expressed by increased agitation and 
physically aggressive behavior, which led to his 
hospitalization shortly after coming home from the service.  
The examiner commented further, however, that this of course 
could have been coincidental, as the course of schizophrenia 
does tend to exacerbate as one enters into early to mid 
twenties.  It was noted that the appellant and his mother 
claimed that when he came back from the service, his degree 
of aggressive behavior escalated.  They further claimed that 
psychotic preoccupation, which although present to some 
extent before service, appeared to be more fixed afterwards.  
It was noted that the appellant himself did not say that his 
military service experience was traumatic in any way but 
rather he felt that somehow he had been a failure and that he 
could not fit in successfully with the other men.

The examiner's conclusions are quoted as follows:

It is difficult, however, to determine 
whether this is the reason that his 
schizophrenic process did exacerbate.  
Two facts are clear, however, one, that 
his diagnosis does indeed meet the 
criteria for schizophrenia, primarily a 
chronic, undifferentiated form of 
schizophrenia with both the presence of 
negative and positive symptoms and a 
fairly steady course (through) the years 
with marked degree of disability.  The 
second fact is that there may have been a 
worsening of his condition following his 
return from the service in comparison 
with his pre-service adaptive function.  
What is perhaps impossible to determine 
is causality, meaning did the service 
experience indeed result in this 
worsening or was this just coincidental 
and part of the normal course of the 
schizophrenic illness.  Certainly, it is 
typical of schizophrenia that first 
manifests in the adolescent years that it 
does tend to exacerbate and perhaps reach 
a peak at some point in the early to mid 
twenties, which is pretty much consistent 
with this patient's history.  What the 
service experience may have done, and 
this is again speculation, is that it may 
have heightened his degree of aggression 
and may have increased his obsessionality 
and his need for perfection in certain 
areas, which manifested in increasing 
destruction of property, verbal abuse and 
uncooperative behavior in the household, 
whereas before he may have been easier to 
manage.  This indeed may have resulted 
from some of his brief training that he 
did receive while in the service.  
However, to specifically state his 
schizophrenic condition did worsen at 
this point is very difficult to say.

II.  Analysis

Initially, the Board finds that the appellant's claim seeking 
service connection is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

The Board is also satisfied that all relevant facts have been 
properly developed.  In this regard, the Board has considered 
that the appellant did undergo treatment at Queens Hospital 
and Creedmore Psychiatric Center in 1997, and these records 
are not within the claims file.  However, the appellant has 
not contended that these records contain any additional 
pertinent evidence necessary for the resolution of his claim.  
Furthermore, the Board notes that the RO did previously 
attempt to obtain these records although the effort was 
unsuccessful.  Accordingly, there is no reason to remand this 
claims file in order to attempt to obtain these records.  
Such a remand would only unnecessarily delay the resolution 
of the appellant's claim.  All other identified medical 
records are within the claims file.  Accordingly, the Board 
finds that the record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the appellant is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
For a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996), citing Gilbert, supra, at 54.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1131.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

It is noted that the appellant is not entitled to any chronic 
disorder presumption for schizophrenia because he did not 
have the requisite (90 day) period of service required to 
trigger application of the presumption.  38 C.F.R. § 3.307 
(1998).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants (including those who served 
during peacetime after December 1946) are presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. § 1137; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
enlistment examination reports are to be considered as 
"noted," and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that an 
appellant's disorder preexisted service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Also, temporary 
flare-ups, even in service, will not be considered to 
establish an increase in severity.  See Hunt v. Derwinski, 1 
Vet. App. 292, 295 (1991).

In the instant case, the evidence clearly and unmistakably 
shows that the appellant suffered from a psychiatric disorder 
prior to service.  Although no psychiatric abnormality was 
noted on his entrance examination, his preexisting disorder 
is conclusively demonstrated by his multiple admissions to 
Creedmore Psychiatric Center in September 1979 and January 
1980.  On the admission, just one month prior to his service, 
he was diagnosed with chronic undifferentiated schizophrenia.  
Indeed, the appellant does not contend that his disorder did 
not pre-exist service.  Instead, he contends that it was 
aggravated by service.  Therefore, the presumption of 
soundness with respect to the appellant's psychiatric 
disorder is rebutted by clear and unmistakable evidence that 
the psychiatric disorder was present prior to service. See 
38 C.F.R. § 3.304(b).

The Board finds that in this case, there is no evidence of an 
increase in the underlying severity of the appellant's 
condition during his service.  In this regard, the Board 
finds the most significant piece of evidence to be the March 
1980 medical separation board findings which noted that the 
appellant had been disruptive right from his initial arrival 
at basic training.  It is noted that there is no reported 
worsening of the appellant's disorder during service and no 
reported incident resulting in any aggravation of symptoms.  
Instead, the appellant was found to be unfit for service as a 
result of behavior consistently displayed throughout his 
brief period of service.  The Board views that conclusion as 
a specific contemporaneous medical finding that the 
disability did not worsen during service.  See 38 C.F.R. 
§ 3.306(a).

In further support of that conclusion, the Board notes that 
prior to his service, as evidenced by the records from 
Creedmore, the appellant had displayed behavior that included 
instances of substance abuse, irrational behavior, verbal 
abuse of his family members, and assaultive behavior that 
included a physical assault against his father and damaging 
his car, and exposure of himself to group home staff members.   
The opinion of trained medical professionals has overwhelming 
probative value and outweighs the appellant's unsupported 
assertions that the preexisting psychiatric disability 
increased in severity in service.  The Board again notes that 
when the appellant's behavior in service is contrasted with 
that of his behavior shortly before service, there is no 
evidence that his psychiatric disorder worsened in service.

The Board has considered the appellant's contentions that he 
was handcuffed inservice and charged with disorderly conduct.  
The Board notes, however, that these contentions are not 
credible as there is no record of disciplinary action against 
the appellant during his service.  Likewise, there is nothing 
in the service records to support his contentions that he was 
physically threatened, tortured, or in any other way placed 
in any unusual situation that resulted in a sudden 
exacerbation of his disorder.  Furthermore, on most recent VA 
examination, the appellant reported no particularly stressful 
events in service.  It was noted that he did not say that his 
military service experience was traumatic in any way, but 
rather he felt that he had been a failure and that he could 
not fit in.

The Board has carefully considered the contentions of the 
appellant that there was an increase in severity of his 
preexisting psychiatric disorder during service.  However, 
the Board finds that such contentions are not supported by 
the contemporaneous records.  Indeed, the medical Board 
report from service noted that he had been a disruptive 
factor since his arrival and he was maladaptive, immature and 
had no motivation.  The Board also notes that, to whatever 
extent the appellant may be offering his own medical opinion 
and diagnosis as to his condition, the record does not 
indicate that he has any professional medical expertise.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Carbino v. Gober, 10 Vet. App. 507, 510 
(1997).

The Board has also considered all the appellant's post-
service medical records, to include the April 1980 admission 
at Creedmore, shortly after service, at which time he was 
admitted by police after being apprehended destroying 
windows.  This record indicated a diagnosis of an acute 
schizophrenic episode and there is nothing within the record 
to indicate any aggravation of the appellant's disorder in 
service.  This is similarly true for the appellant's many 
other post-service records of hospitalization.

The Board has also carefully considered the December 1997 
findings by the VA examination.  That examination commented 
that the April 1980 admission of the appellant did seem to 
represent an increase in the severity of his disorder, as 
expressed by increased agitation and aggressive behavior, but 
also noted that this could be coincidental as schizophrenia 
tends to exacerbate in one's early twenties.  Thus, it was 
stated while there may have been a worsening of his condition 
after service, causality was impossible to determine.  The 
examiner noted that while the appellant's service "may have 
heightened his degree of aggression" such conclusion was 
"speculation".

The Board finds that the December 1997 VA examination in 
essence, was reporting that the appellant's condition may 
have been aggravated by service, although such a conclusion 
would be speculation.  The Board finds that such a conclusion 
is not supported by the contemporaneous medical records and 
the contemporaneous service records.  The Board further notes 
that to the extent that the VA examination indicates that 
aggravation was a possibility, the opinion is entirely 
speculative, by its own words.  The Court has made it clear 
that a medical opinion expressed in terms of "may," also 
implies "may or may not" and is too speculative to 
establish a plausible claim.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In conclusion, based upon a careful review of this 
evidentiary record, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  As discussed above, the Board finds that the 
claimed disability was not incurred in or permanently 
aggravated beyond the natural progress of the disorder during 
service.

In reaching our decision, the Board has also considered the 
doctrine of giving the benefit of the doubt to the appellant 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but we do not 
find the evidence is of such approximate balance as to 
warrant its application.  Accordingly, service connection 
must be denied, as the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

